W. Allen, J.
The judge who tried the case found that the defendant employed the plaintiffs to find purchasers for five hundred shares of stock, and agreed to pay them a commission of fifteen per cent on the sale; that the plaintiffs found purchasers to whom the defendant sold the five hundred shares; and that *201the plaintiffs are entitled to their commission. The only question presented is whether the ruling that certain facts set forth in the report did not prevent a recovery by the plaintiffs of commissions on five hundred shares was correct.
The fact that negotiations with Thomas were conducted through Everett will not prevent the plaintiffs from recovering commissions on the shares transferred to Thomas. The plaintiffs applied to Everett, and Everett associated with himself Bacon and Thomas, and the three associates acted together and bought the five hundred shares in one “ block.” It is immaterial which of them conducted the negotiations, or to which of them the transfers of the stock were made.
The fact that, at one time, while negotiations for the sale were pending, the defendant refused to sell the stock, will not prevent the plaintiffs from recovering, if, at the request of the plaintiffs and the purchaser, the defendant subsequently renewed the negotiations, and made the sale.
The fact that the defendant sold the stock for less than the price originally fixed by him, will not prevent the recovery by the plaintiffs of their commission upon the amount for which it was sold. Judgment for the plaintiffs.